United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, ME, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1362
Issued: December 7, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 22, 2016 appellant filed a timely appeal from a May 13, 2016 merit decision of
the Office of Workers’ Compensation Programs1 (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish left ankle and foot
conditions causally related to the accepted March 21, 2016 employment incident.

1

The Board notes that appellant submitted additional evidence after OWCP rendered its May 13, 2016 decision.
The Board’s jurisdiction, however, is limited to reviewing the evidence that was before OWCP at the time of its
final decision and; therefore, this additional evidence cannot be considered on appeal. 20 C.F.R. § 501.2(c)(1);
Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 30, 2016 appellant, then a 50-year-old mail clerk, filed a traumatic injury
claim (Form CA-1) alleging that on March 21, 2016 she tripped on a yellow piece of strapping
which wrapped around her left ankle. The following day she fell in the parking lot due to her
weakened ankle, causing a sprain. Appellant notified her supervisor on March 23, 2016 and
stopped work on March 24, 2016.
In an accompanying narrative statement, appellant reported that in the morning on
March 21, 2016, she was performing expediting duties on the platform when she felt herself
about to fall. She caught herself and found a yellow plastic ring of strapping wrapped around her
left ankle. Appellant finished her shift despite pain. She noted that her foot had been painful
two months prior, but she thought it had improved until the March 21, 2016 incident. Appellant
further explained that the following day she returned to work and after finishing her shift, her left
ankle and heel felt weak, causing her to fall to the ground. She reported that the swelling and
pain in her ankle and heel worsened, causing her to seek medical treatment.
By letter dated March 30, 2016, the employing establishment controverted the claim.
In a March 30, 2016 narrative statement, appellant’s supervisor reported that on
March 21, 2016 she informed him that while she performed expediting duties on the platform,
she tripped over a yellow piece of strapping. Appellant returned to work on the following day
and worked a full shift. On March 23, 2016 she notified him that on March 22, 2016 she had
“punched out” at the end of the day but, while walking to her car, her ankle gave out, causing her
to fall to the ground. Appellant’s supervisor argued that her injury did not occur in the
performance of duty because she fell on her way to her car in the parking lot at the end of her
shift. He further stated that her foot pain was nonwork related as she had complained about it for
years.
In a March 23, 2016 diagnostic report, Dr. Corey A. Couto, a Board-certified diagnostic
radiologist, reported that an x-ray of the left foot revealed abnormality in the heel region with
soft tissue thickening present in the region of the distal Achilles. He noted calcifications
extending to the attachment of the calcaneus and would correlate with heel symptoms.
Dr. Couto further noted other degenerative changes including enthesophyte at the plantar fascia
attachment. Findings revealed no acute fracture.
In another March 23, 2015 diagnostic report, Dr. Couto reported that an x-ray of the left
ankle revealed generalized soft tissue swelling, more conspicuous medially, and no underlying
fracture.
By report dated March 23, 2016, Dr. Joseph A. Sardina, a Board-certified family
practitioner, related that appellant presented to urgent care with a lower left foot injury. He
noted that appellant was injured at work on March 21, 2016 when she tripped over a band of
plastic, causing her to limp due to swelling in her ankle and foot. On March 22, 2016 appellant
returned to work, but was limping. After work, she again twisted her ankle after her foot seemed
to give way. Dr. Sardina provided physical examination findings and review of diagnostic
testing. An x-ray of the left ankle revealed no bony irregularity of the distal fibula or ankle joint.

2

An x-ray of the foot revealed some calcification of the distal Achilles tendon. Dr. Sardina
diagnosed left ankle and foot pain, noting pain in vicinity of Achilles tendon at heel. He noted
no fracture, but some calcifications at distal most portion of Achilles tendon, which could be
preexisting to the injuries suffered recently, although her symptoms were new. Dr. Sardina
concluded that appellant sustained a strain/sprain of her left ankle and foot. He restricted her
from work for seven days pending follow up.
In March 23 and 30, 2016 duty status reports (Form CA-17), Dr. Sardina restricted
appellant from work.
By letter dated April 12, 2016, OWCP informed appellant that the evidence of record was
insufficient to support her claim. Appellant was advised of the factual and medical evidence
needed and was afforded 30 days to submit the requested evidence.
In April 13 and 27, 2016 CA-17 reports, Dr. Sardina diagnosed ankle injury and checked
the box marked “work related” when asked about the cause of injury. He restricted appellant to
limited duty for four hours per day and recommended physical therapy.
By decision dated May 13, 2016, OWCP accepted that appellant tripped over strapping
on March 21, 2016, but denied her claim finding that the evidence of record failed to establish
that her diagnosed conditions were causally related to the accepted March 21, 2016 employment
incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.

3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

3

To establish causal relationship between the condition and the employment event or
incident, the employee must submit rationalized medical opinion evidence supporting such a
causal relationship.6 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested, and the medical
rationale expressed in support of the physician’s opinion.7
ANALYSIS
OWCP accepted that the March 21, 2016 employment incident occurred as alleged. The
issue is whether appellant established that the incident caused her left ankle and foot conditions.
The Board finds that she did not submit sufficient medical evidence to support that her left ankle
and foot conditions were causally related to the accepted March 21, 2016 employment incident.8
Appellant sought treatment with Dr. Sardina from March 23 through April 27, 2016. In a
March 23, 2016 report, Dr. Sardina noted a history of the employment incident, provided
physical examination findings, and reviewed diagnostic testing. He diagnosed strain/sprain of
the left ankle and foot. The Board finds that the opinion of Dr. Sardina is not well rationalized.
Dr. Sardina related that appellant could have preexisting conditions related to the left foot. The
March 23, 2016 x-ray of the left foot revealed degenerative changes, as well as calcifications
extending to the attachment of the calcaneus, which would correlate with heel symptoms.
Dr. Sardina speculated that the calcification of the distal Achilles tendon could be preexisting to
the injuries suffered, although appellant’s symptoms were new. While Dr. Sardina noted new
symptoms, such generalized statements do not establish causal relationship because they merely
repeat appellant’s allegations and are unsupported by adequate medical rationale explaining how
this physical activity actually caused the diagnosed conditions.9 He failed to provide any support
that appellant’s injury was caused or aggravated by the March 21, 2016 employment incident
and, did not address why her complaints were not caused by her preexisting conditions.10 A
well-rationalized opinion is particularly warranted when there is a history of preexisting
condition.11 Medical evidence that does not offer any opinion regarding the cause of an

6

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

7

James Mack, 43 ECAB 321 (1991).

8

See Robert Broome, 55 ECAB 339 (2004).

9

K.W., Docket No. 10-98 (issued September 10, 2010).

10

A well-rationalized opinion is particularly warranted when there is a history of preexisting condition. R.E.,
Docket No. 14-868 (issued September 24, 2014); T.M., Docket No. 08-975 (issued February 6, 2009); Michael S.
Mina, 57 ECAB 379 (2006).
11

T.M., id.; Michael S. Mina, id.

4

employee’s condition is of limited probative value on the issue of causal relationship.12 Thus,
his opinion is of limited probative value.13
Dr. Sardina’s remaining reports are also insufficient to establish appellant’s claim. His
April 13, 2016 form report checked the box marked “work related” when asked about the cause
of appellant’s injury. The Board has held that a report that addresses causal relationship with a
checkmark, without medical rationale explaining how the work condition caused the alleged
injury, is of diminished probative value and insufficient to establish causal relationship.14
Without explaining how physiologically the movements involved in the employment incident
caused or contributed to the diagnosed conditions, Dr. Sardina’s opinion is of limited probative
value.15
Dr. Couto’s March 23, 2016 diagnostic reports are also insufficient to establish
appellant’s claim as he just interpreted diagnostic imaging studies and provided no opinion on
the cause of appellant’s injury.16 In the instant case, the record lacks rationalized medical
evidence establishing causal relationship between the March 21, 2016 employment incident and
appellant’s strain/sprain of the left ankle and foot. Thus, appellant has failed to meet her burden
of proof.
Appellant may submit new evidence, together with a written request for reconsideration,
to OWCP within one year of the Board’s decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a left ankle and foot injury causally related to the accepted March 21, 2016
employment incident.

12

The opinion of a physician supporting causal relationship must rest on a complete factual and medical
background supported by affirmative evidence, address the specific factual and medical evidence of record, and
provide medical rationale explaining the relationship between the diagnosed condition and the established incident
or factor of employment. C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued
May 6, 2009).
13

P.O., Docket No. 14-1675 (issued December 3, 2015).

14

C.Y., Docket No. 14-2075 (issued March 2, 2015); Deborah L. Beatty, 54 ECAB 334 (2003) (the checking of a
box yes in a form report, without additional explanation or rationale, is insufficient to establish causal relationship).
15

See L.M., Docket No. 14-973 (issued August 25, 2014); R.G., Docket No. 14-113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-548 (issued November 16, 2012).
16

J.P., Docket No. 14-87 (issued March 14, 2014).

5

ORDER
IT IS HEREBY ORDERED THAT the May 13, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 7, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

